                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION

MICHAEL C. SMART,                               §
                                                §
                Plaintiff,                      §
v.                                              §
                                                §
STATE OF TEXAS, NORMA FAVELA                    §
BARCELEAU, El Paso County District              §
Clerk (Official and Individual Capacity), ·     §
PHYLLIS GONZALEZ, Associate Judge,              §              EP-19-CV-00356-DCG
Title IV-D (Individual Capacity), DANIEL         §
KAUFMAN, State ofTexas, Assistant State         §
Attorney (Individual Capacity), JUAN            §
BUSTILLOS, Court Baliff, El Paso County         §
Sheriff Department (Individual Capacity),       §
                                                 §
                Defendants.                      §

                               ORDER REFERRING CASE
                         TO UNITED STATES MAGISTRATE JUDGE

        IT IS ORDERED that the above-captioned case is hereby REFERRED to United States

Magistrate Judge Miguel A. Torres to conduct all preliminary proceedings not inconsistent with

28 U.S.C. § 636(b) and Appendix C of the Local Rules ofthis District, including to issue a

scheduling order, to hear and determine any pretrial matter, to guide discovery, and to issue

proposed findings of fact and recommendations for disposition by this Court of any dispositive

motion prior to trial.

       So ORDERED and SIGNED this          £'7-ay    of December 2019.
